Barotss, J.
(dissenting). The method here pursued of disposing of a public officer is not one calculated to create a very favorable impression. What the reasons were for attempting to legislate Judge Bichter out of office I do not know. The fact that the movement seems to have had the backing of nearly the entire bar of Fond du Lac county negatives the idea that partisan politics entered into the matter. At the same time the lengthy postponement of the time at which an election could be held would seem to indicate that the Judge might be more popular with the electors than he was with the lawyers. These are considerations, however, which do not concern this court. The question is, Had the legislature the right to enact such a law as it did, and, if so, did it proceed in a constitutional manner in doing so ?
The constitution expressly authorizes the legislature to abolish the office of judge of probate. Sec. 14, art. VII, Const. This is what Mr. Bichter was. So I think we have no debatable question so far. There is some conflict in the decisions as to whether such a law as we have here is general or local. Perhaps the weight of authority qccords with the *420conclusion of the court; so I find no fault with the decision in this regard. I do not believe that the title is fatally defective.
In speaking of the sufficiency of the title to a local law, this court said in In re Southern Wis. P. Co. 140 Wis. 245, 251, 122 N. W. 801:
“An act of the legislature should not be adjudged invalid except upon clear and unmistakable grounds, a-nd the title of a private or local act should be liberally construed, and the act should not be declared void merely because such title does not express the subject as fully or as unequivocally as possible. Mills v. Charleton, 29 Wis. 400. The title to an act must be liberally construed, giving all reasonable leeway for the exercise of legislative discretion. It should not be held insufficient if a reasonable doubt exists as to its sufficiency. It is only where the title is so insufficient and so defective as not to reasonably suggest the purpose of the act it covers, and where a reading of the act will disclose provisions that are clearly outside of its title, that it will be held invalid. Milwaukee Co. v. Isenring, 109 Wis. 9, 24, 85 N. W. 131. The title to a legislative act must not only be liberally construed, but the’ act should not be condemned as insufficient because of the title, unless, giving such title the largest scope which reason will permit, something is found in the body of the act which is neither within the literal meaning nor the spirit of the title nor germane thereto.”
The law in question is entitled “An act to create a superior court in the county of Fond du Lac.” Every provision in it which confers jurisdiction is germane to the title. Certainly the legislature could lawfully under this title transfer to the new court every shred of jurisdiction theretofore exercised by the county judge and leave him so that he could not perform a single judicial function. To say that it could not go farther and wipe out the office, where there was nothing left for the officer to do, without stating in the title that such-was one of the purposes of the act, is to my mind dr awing, a pretty fine line. Of course.the purpose of the constitutional *421provision is apparent. But in these days when great publicity is given to pretty much everything that is so, and to a great deal that-is not so, the chances that people were not informed as to what was going on are remote. The legislature must he given credit for honesty of purpose and of intending at least to follow the mandates of the constitution. We cannot assume that there was any intention on its part to smuggle through'legislation without giving interested parties an opportunity to be heard. Having taken all jurisdiction away from the county judge, as the legislature had the undoubted right to do under the title, I think the clause abolishing the office was germane to the act.